Citation Nr: 0725790	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-25 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1978 to October 
1978 and from October 1982 to January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

In March 2006, the Board remanded the matter for additional 
procedural development.


FINDINGS OF FACT

1.  The veteran did not serve in combat during service.

2.  The record contains no credible corroborating evidence 
that the veteran's claimed in-service stressor occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by February 2001, September 2003, March 2006, 
and July 2006 letters, with respect to the claim of 
entitlement to service connection.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the February 2001, September 2003, March 2006, and July 2006 
letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in February 2001, prior to 
adjudication of the claim in January 2002.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the September 2003, March 2006, and July 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; and VA 
treatment records.  The Board finds that a medical 
examination is not required in this case.  As noted below, 
there is no evidence corroborating the veteran's alleged 
stressors; thus, an examination diagnosing PTSD attributable 
to the veteran's alleged stressors would not be probative.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Effective March 7, 2002, during the pendency of the veteran's 
claim of service connection for PTSD, 38 C.F.R. § 3.304(f) 
was revised to read as follows:

Post-traumatic stress disorder.  Service connection 
for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may 
be established based on other in-service stressors, 
the following provisions apply for specified in-
service stressors as set forth below:  

(1)	If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  
(2)	If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
(3)	If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in- service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f).

Inasmuch as the revision to 38 C.F.R. § 3.304(f) was not 
substantive except as to cases involving personal assault, 
and other changes were made merely to improve the 
organization of the subsection, the veteran will not be 
prejudiced by consideration of the revised version of the 
regulation.

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  Where, as 
here, the veteran did not engage in combat with the enemy, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence means that the 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor; nor can 
credible supporting evidence of the actual occurrence of an 
in-service stressor consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In other words, because the veteran's claimed stressor is not 
combat-related, his uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to corroborate his 
testimony as to the occurrence of the claimed stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 
7 Vet. App. 70 (1994); 38 C.F.R. § 3.304(f) (2006).

Where a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 38 C.F.R. § 3.304(f) 
(2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran alleges entitlement to service connection for 
PTSD due to in-service sexual assault.  He has recounted that 
while stationed at Fort Benning he was repeatedly harassed 
and assaulted by a Sergeant Dawson in 1983.  Although the 
Board is sympathetic, a review of the record reveals that 
service connection for PTSD must be denied.  As noted, 
service connection for PTSD requires medical evidence of a 
diagnosis of PTSD; a link between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In this case, the Board recognizes that the record contains a 
diagnosis of PTSD; however, the record lacks credible 
supporting evidence that the veteran's claimed in-service 
stressor occurred.  The veteran has claimed that he was 
sexually assaulted by Sergeant Dawson.  VA attempted to 
obtain evidence to corroborate the alleged assault, including 
obtaining service medical and personnel records.  Such 
records, however, contain no indication of the assault 
itself, or of behavior changes, visits to rape crisis centers 
or mental health counseling centers.  The Board acknowledges 
that on one occasion, in April 1983, the veteran was absent 
for formation; however, this is not probative evidence that 
he was sexually assaulted. Rather, the veteran's service 
personnel records demonstrate no fluctuations in his job 
performance and the veteran remained in service for an 
additional four years, until he was honorably discharged in 
1987.  

In July 2006, the veteran was informed of what constituted 
secondary sources in order to corroborate his stressor, such 
as statements from family members, roommates, fellow service 
members, or clergy.  See Patton v. West, 12 Vet. App. 272 
(1999).  The veteran, however, has provided no such 
corroborating evidence. 

For the foregoing reasons, the Board is unable to find as a 
factual matter that the veteran's alleged stressor ever 
actually occurred.  The Board acknowledges the statements and 
records from the veteran's VA treatment providers 
demonstrating a diagnosis of PTSD attributable to in-service 
sexual assault; however, without corroboration of the 
veteran's in-service stressor service connection for PTSD 
cannot be awarded.  The veracity of his claimed in-service 
stressor is not a matter on which this case turns 
independently.  Rather, it is the lack of credible supporting 
evidence of the occurrence of the claimed in-service 
stressor.  Lacking such evidence, service connection for PTSD 
is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  For all the foregoing reasons, the claim for 
service connection for PTSD must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


